TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00034-CV


Towers of Town Lake Condominium Association, Inc., Appellant

v.

Venus Rouhani, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-05-000345, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


O R D E R


PER CURIAM

	The reporter's record in this case was due on February 22, 2007.  On March 12, 2007,
this Court directed Heather L. Hoskins Poss to file her portion (1) of the reporter's record in this cause
no later than March 22, 2007.  To date, she has not tendered the record.
	Once a party has filed a notice of appeal, requested the reporter's record and paid or
made payment arrangements, the trial and appellate courts are jointly responsible for ensuring that
the record is timely filed.  Tex. R. App. P. 35.3(b), (c); Utley v. Marathon Oil Co., 958 S.W.2d 960,
961 (Tex. App.--Waco 1998, no pet.).  The appellate court may enter any order necessary to ensure
the timely filing of the record.  Tex. R. App. P. 35.3(c).  Accordingly, Heather L. Hoskins Poss is
ordered to file her portion of the reporter's record thirty days from the date of this order.  No further
extensions will be allowed.
	It is ordered April 18, 2007.


Before Chief Justice Law, Justices Puryear and Henson
Filed:   April 18, 2007
1.   The other court reporter involved in this case has filed a reporter's record.